     Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 1 of 14 PageID #: 379



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


STEVEN LEE ADKINS, JR.,

              Plaintiff,

v.                                      Civil Action No. 2:18-cv-00342

CAPTAIN TONEY, C.O. DEMPSEY,
JOHN DOE #1, and JOHN DOE #2,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is the renewed motion for summary judgment of

the remaining named defendants, Captain Toney and C.O. Dempsey,

filed June 19, 2020.        See ECF No. 61.     The plaintiff filed a

response on July 6, 2020, to which the defendants replied on

July 13, 2020.       See ECF Nos. 67, 69. Also pending is the

plaintiff’s motion to amend the complaint, filed June 25,2020,

ECF No. 64, and plaintiff’s motion for appointment of counsel,

filed July 27, 2020, ECF No. 70.


              In his complaint, the plaintiff brought claims of

(1) Eighth Amendment excessive use of force, (2) supervisory

liability, and (3) emotional and mental distress.              See Compl.,

ECF No. 2.      These claims relate to a July 25, 2017 incident in

which the plaintiff refused to leave his cage in the recreation
    Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 2 of 14 PageID #: 380



yard of Mount Olive Correctional Complex (“MOCC”), resulting in

the correctional officers (“COs") removing him by force.


             The court entered a memorandum opinion and order on

February 25, 2020 on the prior motion for summary judgment,

granting summary judgment for all defendants “with respect to

plaintiff’s claim of supervisory liability,” and denying summary

judgment “insofar as there is a genuine dispute of material fact

regarding the alleged choking.”1           See ECF No. 46 at 15.    As a

result, the only remaining claims are excessive force relating

to the alleged choking of the plaintiff after he was placed in

mechanical restraints and subdued by Correctional Officers

(Count I) and what plaintiff deems emotional and mental distress

(Count III).     Id.


                         I.    Excessive Use of Force


             An Eighth Amendment claim for excessive use of force

is composed of a subjective component, whether a prison official

acted with a sufficiently culpable state of mind, and an

objective component, whether the official inflicted a

sufficiently serious injury.        Williams v. Benjamin, 77 F.3d 756,




1 The February 25, 2020 order dismissed Warden David Ballard, the only other
named defendant in this action, inasmuch as the only claim against him was
that of supervisory liability.


                                       2
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 3 of 14 PageID #: 381



761 (4th Cir. 1996) (citing Wilson v. Seiter, 501 U.S. 294, 302

(1991).


           The defendants’ initial motion for summary judgment

and the magistrate judge’s proposed findings and recommendations

focused on the subjective component of the inquiry.           See Defs.’

Mem. Supp. Mot. Summ. J., ECF No. 24; PF&R, ECF No. 44.            That

inquiry turns on whether force was applied in good faith by

prison officials “to maintain or restore discipline, or

maliciously and sadistically to cause harm.”          Hudson v.

McMillian, 503 U.S. 1, 6–7 (1992).        Courts use the following

four factors to assess a defendant’s subjective intent: (1) “the

need for the application of force”; (2) “the relationship

between the need and the amount of force that was used”; (3) the

extent of any reasonably perceived threat that the application

of force was intended to quell; and (4) “any efforts made to

temper the severity of a forceful response.”          Iko v. Shreve, 535

F.3d 225, 239 (4th Cir. 2008) (quoting Whitley v. Albers, 475

U.S. 312, 321); see also Brooks v. Johnson, 924 F.3d 104, 116

(4th Cir. 2019).


           In its prior order, the court found the limited use of

Oleoresin Capsicum spray (“OC”) to gain compliance from the

plaintiff while he remained hostile was supported by the

audio/video evidence and that the incident reports and



                                     3
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 4 of 14 PageID #: 382



audio/video also showed that restraining the plaintiff’s head

and neck was necessary to subdue him and apply the mechanical

restraints.   Id. at 10.


            The court further found that the plaintiff’s

contention that he was choked for no reason after he “was

already subdued, restrained and not resisting” was still subject

to a genuine dispute of material fact.        Id. at 12;     see Compl.

¶ 6.   The video of the incident does not clearly show what

happened immediately after the plaintiff was tackled when the

plaintiff’s body was obscured by a team of COs.          See DVD

Exhibits.   The defendants did not address the choking allegation

in their initial motion and supporting memoranda, though they

denied it in their answer.      The court, finding that the incident

may have amounted to a malicious and sadistic use of force, was

unable to dismiss on the subjective component.


            Nor was the court then able to dismiss the count on

the objective component as a trivial use of force.           The

plaintiff alleged that his “throat was bruised, and sore for 3-4

weeks” and that he “could not swallow or eat, lost weight, and

muscle/neck soreness.”     The alleged injury was sufficient to

survive summary judgment.      ECF No. 46.


            The defendants were delayed in conducting the

plaintiff’s deposition because of limitations arising out of the


                                     4
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 5 of 14 PageID #: 383



COVID-19 pandemic, but ultimately conducted his deposition using

the Zoom platform on May 27, 2020.         See ECF Nos. 55, 56.     After

doing so, the defendants informed the court that the plaintiff

asserted during his May 27, 2020 deposition that he was

allegedly choked by C.O. Wilson, who is not a named defendant in

this case.    See ECF No. 59 at 3.       The defendants further

asserted that the plaintiff testified that neither of the only

remaining named defendants, Capt. Toney and C.O. Dempsey,

administered the alleged choking.        The defendants thus

maintained that they were entitled to summary judgment and

sought leave to pursue a second motion for summary judgment.

Id.


             On June 10, 2020, the court granted defendants’ motion

for leave to file a renewed motion for summary judgment on the

sole issue of the alleged choking.        See ECF No. 60.


                           II.    Legal Standard


             Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d


                                     5
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 6 of 14 PageID #: 384



570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.


           Inferences that are “drawn from the underlying facts .

. . must be viewed in the light most favorable to the party

opposing the motion.”     United States v. Diebold, Inc., 369 U.S.

654, 655 (1962).    A party is entitled to summary judgment if the

record, as a whole, could not lead a rational trier of fact to

find for the non-moving party.       Williams v. Griffin, 952 F.2d

820, 823 (4th Cir. 1991).      Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.


                              III. Discussion


Excessive Use of Force


           The defendants argue in their memorandum in support of

the renewed motion that they are entitled to summary judgment on

the Count I claim of excessive force, based on the plaintiff’s

admission that it was solely C.O. Wilson who did the alleged

choking.   ECF No. 62.



                                     6
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 7 of 14 PageID #: 385



           The plaintiff was asked in his deposition whether he

recalled who choked him and he responded that “it had to be

Wilson because he was in control of my head as the incident

report states.”    Adkins Dep. 20:18-20:20, ECF No. 61-1.          The

plaintiff based this answer on his firsthand knowledge and on

the accident report.     Id. at 20:18-21:6.      He indicated that he

was choked by just one individual.         Id. at 21:16-21:18.     The

plaintiff takes this position again in his opposition

memorandum.   ECF No. 67 ¶7 (“all of them [the defendants] could

see Sgt. Wilson choking me”).       Because the plaintiff concedes

that the defendants did not perform the choking, there is no

genuine issue of material fact as to the excessive force issue

in the case as to the two named defendants.


           In his responsive opposition memorandum, the plaintiff

argues that the defendants are still liable because they were

present at the time of the alleged choking incident and could

have acted somehow to stop it.       Id.   Given that the plaintiff

did not plead bystander liability in his complaint, this

argument does not save his claim from summary judgment.


           Finally, the plaintiff attempts to introduce “new

evidence” in the form of an alleged conversation with an unnamed

correctional officer who expressed his belief that the

defendants sprayed OC for an excessively long period of time.



                                     7
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 8 of 14 PageID #: 386



Id. at ¶11.   The only remaining excessive force issue in this

case is the alleged choking and, even if this allegation were

admitted as evidence, it would not generate a genuine issue of

material fact as to whether these defendants committed the

choking.   The court has already ruled that the record shows the

use of OC was necessary to subdue the plaintiff.          ECF No. 46.


Intentional Infliction of Emotional Distress


           The plaintiff asserted in his complaint that he

“suffered mental and emotional distress” and pled a separate

count for “Emotional and mental distress.”         Compl. at 5-6, ECF

No. 2.   In their renewed motion for summary judgment, the

defendants argue that they are entitled to summary judgment on

this count to the extent it is a claim of intentional infliction

of emotional distress.     ECF No. 62.


           In order to prove a claim for intentional infliction

of emotional distress, the plaintiff must show: “(1) that the

defendant’s conduct was atrocious, intolerable, and so extreme

and outrageous as to exceed the bounds of decency; (2) that the

defendant acted with the intent to inflict emotional distress,

or acted recklessly when it was certain or substantially certain

emotional distress would result from his conduct; (3) that the

actions of the defendant caused the plaintiff to suffer

emotional distress; and, (4) that the emotional distress


                                     8
  Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 9 of 14 PageID #: 387



suffered by the plaintiff was so severe that no reasonable

person could expected to endure it.” Syl. Pt. 3, Travis v. Alcon

Laboratories, Inc., 504 S.E.2d 419 (W. Va. 1998).


           The record and the court’s memorandum opinion and

order establish that the defendants did not commit any

outrageous conduct.     ECF No. 46.       Rather, the actions

attributable to the defendants were necessary and appropriate.

Thus, the plaintiff’s intentional infliction of emotional

distress claim fails as he cannot put forth a genuine issue of

fact as to the defendants’ conduct.


Plaintiff’s Motion to File an Amended Complaint


           Plaintiff moved to amend his complaint to replace the

John Doe #1 defendant with C.O. Wilson on June 25, 2020 and

provided a memorandum in support of that motion on July 10,

2020.   See ECF Nos. 64, 68.     Defendant C.O. Dempsey filed a

response in opposition to the motion on June 26, 2020.            ECF No.

65.


           Under Federal Rule of Civil Procedure 15(a)(2), “a

party may amend its pleading only with the opposing party's

written consent or the court's leave.         The court should freely

give leave when justice so requires.”         Denial of leave to amend

should occur “only when the amendment would be prejudicial to



                                      9
 Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 10 of 14 PageID #: 388



the opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”          Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).


          The standard for futility is the same as a motion to

dismiss under Rule 12(b)(6).      See U.S. ex rel. Wilson v. Kellogg

Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008) (affirming

district court's denial of a motion to amend because “proposed

amended complaint does not properly state a claim under Rule

12(b)(6) and lacks sufficient particularity under Rule 9(b)”);

Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995)

(holding that an amendment is futile if the amended claim would

fail to survive a motion to dismiss).        “Leave to amend should be

denied on the ground of futility only when the proposed

amendment is clearly insufficient or frivolous on its face.”

Cappetta v. GC Servs. Ltd. P'ship, No. 3:08CV288, 2009 WL

482474, at *4 (E.D.Va. Feb. 24, 2009) (citing Davis v. Piper

Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980); Oroweat Foods

Co. at 510)).


          C.O. Dempsey argues that the motion should be denied

as futile because the statute of limitations for a § 1983 claim

against C.O. Wilson has expired and the amendment will not

relate back.    While § 1983 does not have an associated statute



                                    10
 Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 11 of 14 PageID #: 389



of limitations, federal courts apply the “state’s statute of

limitations governing general personal injury actions” when

considering § 1983 claims.      Battle v. Ledford, 912 F.3d 708, 713

(4th Cir. 2019) (quoting Owens v. Okure, 488 U.S. 235, 251

(1989)).    The West Virginia Code sets a limitations period for

personal injury actions of two years from accrual of the right

to sue.    W. Va. Code § 55-2-12(b).     The incident at issue

occurred on July 25, 2017 and plaintiff’s motion to amend the

complaint was filed on June 25, 2020, almost three years later.

Thus, an action against C.O. Wilson is barred unless it relates

back.


            In order for an amendment to the complaint changing a

defendant to relate back, the plaintiff must show that (1) the

newly-added defendant received notice of the original action

within the period provided for in Rule 4(m) (ordinarily 90 days

from filing the complaint) and (2) the newly-added defendant

knew or should have known that the action would have been

brought against him, but for a mistake concerning the proper

party’s identity.    Rule 15(c)(1)(C).


            The plaintiff does not allege, argue or present

evidence that C.O. Wilson had notice of the original action or

knew or should have known of the mistake concerning his

identity.   C.O. Wilson was neither identified in nor served with



                                    11
 Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 12 of 14 PageID #: 390



the complaint.   The plaintiff did not raise C.O. Wilson’s

involvement until his deposition on May 27, 2020, which was then

incorporated in the present motion to amend the complaint, filed

on June 25, 2020, more than two years after the complaint was

filed.


            The plaintiff does not contest that the above

requirements for relation back are not met.         Rather, he argues

that the requirements are inapplicable because application of

the requirements would be unfairly burdensome as he is indigent

and incarcerated.    Simply, Rule 15(c) makes no such exception

for indigent or incarcerated plaintiffs.


            The court also notes that the plaintiff had been on

notice of C.O. Wilson’s involvement since at least March 8,

2019, 139 days before the end of the limitations period, when

defendants David Ballard, C.O. Dempsey, and Capt. Toney attached

a set of incident reports as an exhibit to their initial motion

for summary judgment, including Incident Report 00147027.            ECF

No. 23-3.   That report states clearly that C.O. Wilson was the

officer in control of the plaintiff’s head and neck during the

July 25, 2017 incident.     Id.   The plaintiff testified that this

report formed the basis for his knowledge of C.O. Wilson’s

involvement.   Adkins Dep. 20:18-20:20.       Yet, the plaintiff made




                                    12
 Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 13 of 14 PageID #: 391



no attempt to add C.O. Wilson to the present action until June

25, 2020.


            Because a claim against C.O. Wilson is barred by the

applicable statute of limitations and does not relate back,

amending the complaint as the plaintiff seeks to do would be

futile and the motion to amend must be denied.


Plaintiff’s Motion for Appointment of Counsel


            Finally, the plaintiff filed a motion for this court

to appoint counsel on July 27, 2020.        The defendants did not

file a response to this motion.       By this Order, the court

dismisses this matter in its entirety.        The plaintiff's motion

to appoint counsel is denied.


                              IV.   Conclusion


       In view of the foregoing, it is ORDERED:


     1. That the renewed motion for summary judgment filed by

       defendants Capt. Toney and C.O. Dempsey be, and it hereby

       is, granted;


     2. That the plaintiff’s motion to amend the complaint be,

       and it hereby is, denied;




                                    13
 Case 2:18-cv-00342 Document 72 Filed 09/17/20 Page 14 of 14 PageID #: 392



     3. That the plaintiff’s motion for appointed counsel, be and

       it hereby is, denied;


     4. That this case be dismissed with prejudice and removed

       from the docket of the court.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.




                                         ENTER: September 17, 2020




                                    14
